Exhibit 10.3
 
 
 
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT


This FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”), dated as of May
10, 2011, is by and among Coastal Credit, L.L.C., a Virginia limited liability
company (the “Company”), White River Capital, Inc., an Indiana corporation
(“WRC”), and William E. McKnight (“Executive”).
 
WHEREAS, Executive has served as the President and Chief Executive Officer of
the Company, which is a wholly owned subsidiary of WRC; and
 
WHEREAS, the Company, WRC, and Executive entered into an Employment Agreement
dated as of May 18, 2009, which was effective as of January 1, 2009 (the
“Employment Agreement”); and
 
WHEREAS, Executive continues to be an integral part of the management of the
Company, and the parties hereto believe that it is critical to the continued
success of the Company that Executive continue to be employed with the Company
as its President and Chief Executive Officer; and
 
WHEREAS, the parties hereto desire to make certain modifications to the
Employment Agreement to reaffirm the parties’ mutual commitment to each other
and in recognition of Executive’s significant position within the Company and
WRC.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties hereby agree that the
Employment Agreement shall be, and it hereby is, amended as follows:
 
1. Term.  Section 4 of the Employment Agreement is hereby amended and restated
in its entirety to read as follows:
 
“4.           Term.  Executive’s employment as the President and Chief Executive
Officer of the Company under this Agreement shall be for the period commencing
on the Effective Date and terminating five years after the Effective Date (the
“Term”) unless earlier terminated due to a Separation from Service.  The Term
shall be automatically renewed for successive one-year periods (each a “Renewal
Term,” with the Term and any Renewal Terms collectively referred to herein as
the “Term”), unless at least ninety (90) days prior to the end of the Term or
any Renewal Term, either the Executive or WRC, by a written notice delivered to
the other party, elects not to have the Term automatically extended.”
 
2.           Salary/Bonus.  Sections 7(a) and (c) of the Employment Agreement
are hereby amended and restated in their entirety to read as follows:
 
“(a)           The Company shall pay to Executive an aggregate annual base
salary at the rate of $400,000, payable in accordance with the Company’s regular
payroll procedures; provided that, effective as of January 1, 2012, the Company
shall pay to Executive an aggregate annual base salary at the rate of $450,000.
 

­
 
 

--------------------------------------------------------------------------------

 

 
The Company shall review possible increases in Executive’s base salary at least
annually, with any such increases subject to the determination of WRC as
directed by the WRC Board.
 
. . . . .
 
(c)           In addition, simultaneously with the execution of this Amendment,
the Company, WRC, and Executive shall execute an amended and restated long-term
cash incentive award agreement, in the form of attached Exhibit A.  This amended
and restated award agreement provides that on each of January 1, 2012, January
1, 2013, and January 1, 2014 (each a “Vesting Date”), Executive shall receive a
cash payment from the Company equal to the value of 33,333.33 shares of WRC
common stock, the value of which shall be determined based on the mean of the
Fair Market Value (as defined in the WRC Incentive Stock Plan, as existing on
the date of this Agreement) of a share of WRC common stock for the 20 trading
days immediately preceding the Vesting Date (the “Long-Term Cash Incentive
Award”).”
 
3.           Termination Not for Cause, For Good Reason.  Section 12(d)iii. of
the Employment Agreement is hereby amended and restated in its entirety to read
as follows:
 
“iii.           If the Date of Termination is prior to January 1, 2014, to the
extent Executive’s benefits under the Long-Term Cash Incentive Award provided
for in Section 7(c) have not yet vested at the Date of Termination, such benefit
shall accelerate and fully vest.”
 
4.           Retirement or Executive’s Non-Renewal.  Section 12(e) of the
Employment Agreement is hereby amended and restated in its entirety to read as
follows:
 
“(e)           If Executive suffers a Separation from Service due to his
Retirement or due to a termination of this Agreement by reason of the
Executive’s notice of non-renewal as provided in Section 4 hereof, then
Executive shall be entitled to receive the following: (1) any unpaid base salary
through the Date of Termination; (2) the bonus due to Executive under Section
7(b) for the period ending on the Date of Termination; (3) if such Separation
from Service occurs prior to January 1, 2014, a pro rata portion of the annual
increment of Executive’s Long-Term Cash Incentive Award that would otherwise
vest for such year, if any, based on the number of months, including portions
thereof, during which Executive was employed during the fiscal year in which he
suffered the Separation from Service; (4) a cash payment from the Company in the
amount of $300,000; and (5) the compensation and benefits provided for in
Section 12(d)(ii) (for the purpose of this paragraph, the parenthetical
reference in Section 12(d)(ii) to the exclusion of the annual performance bonus
described in Section 7(b) shall be disregarded).”
 
5.           The first sentence of Section 12(g) of the Employment Agreement is
hereby amended by deleting the reference to “this Section 12” and replacing it
with “Section 12(f).”
 

­
 
2

--------------------------------------------------------------------------------

 

The last sentence of Section 12(g) of the Employment Agreement is hereby amended
by deleting the word “This” therein.
 
6.           Defined Terms.  All capitalized terms not otherwise defined in this
Amendment shall have the meanings given to them in the Employment Agreement.
 
7.           Counterparts.  This Amendment may be executed in any number of
counterparts, each such counterpart being deemed to be an original instrument,
and all such counterparts shall together constitute the same instrument.
 
8.           Miscellaneous.  Except as specifically amended by the terms of this
Amendment, all other terms and conditions of the Employment Agreement are and
shall remain in full force and effect for all purposes.
 
[Signature Page Follows]
 

­
 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.
 

 
Coastal Credit, L.L.C.
 
 
 
/s/ Nina T. White
 
By: Nina T. White
  Title: Authorized Person      
 
 
White River Capital, Inc.
     
/s/ John M. Eggemeyer, III
 
By: John M. Eggemeyer, III
 
Title: Chief Executive Officer
         
/s/ William E. McKnight
 
William E. McKnight




­
 
4

--------------------------------------------------------------------------------

 

EXHIBIT A


AMENDED AND RESTATED TERMS OF LONG-TERM CASH INCENTIVE AWARD


This AMENDED AND RESTATED TERMS OF LONG-TERM CASH INCENTIVE AWARD, dated as of
May 10, 2011, is by and among the Company, WRC, and Executive.  The parties
hereto entered into a Terms of Long-Term Cash Incentive Award dated as of May
18, 2009 in connection with the execution of the Employment Agreement by and
among the Company, WRC, and Executive dated as of May 18, 2009 (the “Employment
Agreement”).  Pursuant to Section 7(c) of the accompanying First Amendment to
Employment Agreement (the “Amendment,” and collectively with the Employment
Agreement, the “Amended Employment Agreement”), the Company, WRC, and Executive
hereby agree to the following amended terms and conditions of the long-term cash
incentive award provided for therein:
 
Definitions.  Unless otherwise defined herein, capitalized terms used herein
have the definitions given them in the Amended Employment Agreement, except that
“Fair Market Value” has the meaning set forth in the WRC 2005 Stock Incentive
Plan, as amended.
 
Grant of Award.  Pursuant to the Amended Employment Agreement, the Company
hereby grants to Executive a long-term cash incentive award (the “Award”) based
on the value of 100,000 shares of common stock of WRC, vesting and payable only
as provided herein and in the Amended Employment Agreement.  Subject to
acceleration of vesting, or forfeiture (in whole or in part), on the terms
provided herein and the Amended Employment Agreement, this award shall vest in
three equal installments, as follows:


·  
the value of 33,333.33 shares shall vest on January 1, 2012;

 
·  
the value of 33,333.33 shares shall vest on January 1, 2013; and

 
·  
the value of 33,333.33 shares shall vest on January 1, 2014.

 
Each of January 1, 2012, January 1, 2013 and January 1, 2014 is a “Vesting
Date.”  On each Vesting Date, Executive shall earn and become entitled to be
paid a cash payment from the Company equal to the value of 33,333.33 shares of
WRC common stock.  The value of the portion of the Award vesting and becoming
subject to payment on the Vesting Date or any other applicable date shall be
determined based on the mean of the Fair Market Value of a share of WRC common
stock for the 20 trading days immediately preceding the Vesting Date or other
determination date.
 
Risk of Forfeiture.  Subject to the exceptions set forth in the Amended
Employment Agreement, summarized below, any unvested portion of this Award shall
be forfeited if Executive’s employment with the Company terminates prior to the
vesting of such Shares.  The risk of forfeiture of any portion of the Award
shall lapse upon vesting of such portion of the Award as provided
herein.  Notwithstanding the foregoing general rule, vesting of this Award may
accelerate in whole or in part, in accordance with the Amended Employment
Agreement, as follows:



 
 

--------------------------------------------------------------------------------

 

Under Sections 12(a) and (d) of the Amended Employment Agreement, if Executive
suffers a Separation from Service due to termination of Executive’s employment
by reason of Executive’s Disability or death, termination by the Company other
than for Cause, or termination by Executive for Good Reason, and if the Date of
Termination is prior to January 1, 2014, any unvested portion of the Award shall
immediately vest and the value thereof shall be determined and become payable on
such date.
 
Under Section 12(e) of the Amended Employment Agreement, if Executive suffers a
Separation from Service due to termination of Executive’s employment by reason
of Executive’s Retirement or due to a termination of the Employment Agreement by
reason of the Executive’s notice of non-renewal as provided in Section 4
thereof, and if such Separation from Service occurs prior to January 1, 2014,
Executive shall be entitled to receive the value of the pro rata portion of the
annual vesting increment of the Award that would otherwise vest for the full
year, if any, in which Separation from Service occurs based on the number of
months, including portions thereof, during which Executive was employed during
the fiscal year in which he suffered the Separation from Service. 
 
No Rights as a Stockholder.  The value of the Award is determined by reference
to the value of WRC common stock to provide for an incentive arrangement tied to
the value of the consolidated enterprise toward which Executive is expected to
contribute substantially.  But the Award does not represent shares or the right
to receive shares of any entity at any time and, to the extent it becomes
payable, shall consist only of the obligation of the Company to pay cash to the
Executive.  Executive shall not be a shareholder by virtue of the Award and
shall have no rights to dividends and no voting rights by virtue of the Award.
 
Non-Transferability of Award.  Except as otherwise provided for in the Amended
Employment Agreement, this Award may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent and distribution.  If Executive transfers all or part of
this Award pursuant to the previous sentence and if permitted by the Amended
Employment Agreement, then the terms of this Award as set forth herein, and the
Amended Employment Agreement shall apply to the transferee to the same extent as
to the Executive.
 
Withholding Tax.  The Company’s obligation to pay the Award shall be subject to
the satisfaction of all applicable federal, state, and local income and
employment tax withholding requirements. 
 
Successors.  This Terms of Long-Term Cash Incentive Award shall inure to the
benefit of and be binding upon the parties hereto and their legal
representatives, heirs, and permitted transferees, successors and assigns.


No Fiduciary Relationship.  Notwithstanding any other provision of this Terms of
Long-Term Cash Incentive Award, this instrument and action taken pursuant to it
shall not be deemed or construed to establish any trust, express or implied, or
any fiduciary relationship of any kind

 
2

--------------------------------------------------------------------------------

 

between or among the Company, any affiliate of the Company, the Executive, any
beneficiary or any other persons.


Unfunded Benefit.  This Terms of Long-Term Cash Incentive Award is intended to
be unfunded for purposes of the Internal Revenue Code of 1986 and the Employee
Retirement Income Security Act of 1974, as now in effect or as amended from time
to time.  The right of the Executive to payments is strictly a right of payment,
and this instrument does not grant nor shall it be deemed to grant the Executive
or any other person any interest in or right to any of the funds, property, or
assets of the Company or any affiliate of the Company, other than as an
unsecured general creditor of the Company or any subsidiary.
 




DATED:  May 10, 2011





 
Coastal Credit, L.L.C.
       
By:
/s/ Nina T. White
   
Name: Nina T. White
   
Title: Authorized Person
             
White River Capital, Inc.
       
By:
/s/ John M. Eggemeyer, III
   
Name: John M. Eggemeyer, III
   
Title: Chief Executive Officer
             
/s/ William E. McKnight
 
William E. McKnight


 
 
3